     Case 2:18-cv-03536-CAS-E Document 19 Filed 04/22/19 Page 1 of 2 Page ID #:99




1    NICOLA T. HANNA
     United States Attorney                                                      JS-6
2    THOMAS D. COKER
     Assistant United States Attorney
3    Chief, Tax Division
     JAMES C. HUGHES (Cal. Bar No. 263878)
4    JOHN D. ELLIS (Cal. Bar No. 322922)
     Assistant United States Attorneys
5          Federal Building, Suite 7211
           300 North Los Angeles Street
6          Los Angeles, California 90012
           Telephone: (213) 894-4961
7                       (213) 894-2740
           Facsimile: (213) 894-0115
8          E-mail:      james.hughes2@usdoj.gov
                        john.ellis3@usdoj.gov
9
     Attorneys for Plaintiff
10   United States of America
11
                               UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                      WESTERN DIVISION
14
     UNITED STATES OF AMERICA,                       No. 2:18-cv-3536-CAS (Ex)
15
                  Plaintiff,
16                                                   [Proposed] Judgment
                         v.
17
     GERALDINE GARDNER,
18
                  Defendant.
19
20         Plaintiff United States of America’s Motion for Summary Judgment against
21   Geraldine Gardner came before the Court on April 22, 2019, the Honorable Christina A.
22   Snyder, United States District Judge, presiding.
23         After carefully reviewing all matters properly part of the record, and good cause
24   appearing,
25         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
26         1.     The United States of America’s motion for default against defendant
27   Geraldine Gardner is GRANTED.
28   ///
                                                 1
     Case 2:18-cv-03536-CAS-E Document 19 Filed 04/22/19 Page 2 of 2 Page ID #:100




1           2.     As of October 27, 2017, defendant Geraldine Gardner is personally
2    indebted to the United States of America in the amount of $106,232.88, consisting of
3    unpaid Report of Foreign Bank and Financial Accounts (FBAR) penalty assessments for
4    the 2008, 2009, 2010, and 2011 calendar years in the aggregate amount of $100,000.00,
5    a failure-to-pay penalty in the amount of $5,342.46, and statutory interest in the amount
6    of $890.42. Additional penalties and interest will accrue as provided by law until such
7    obligation is paid in full.
8
9     Dated: April 22, 2019
                                               HONORABLE CHRISTINA A. SNYDER
10                                             UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
